—Appeal by the defendant from a judgment of the County Court, Westchester County (LaCava, J.), rendered November 9, 1993, convicting *542him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We reject the defendant’s contention that the court erred in sentencing him without the benefit of a complete updated presentence report. Since the pre-sentence report indicates that the defendant refused to be interviewed by the probation department, he cannot complain that the pre-sentence report is incomplete (see, People v Marin, 157 AD2d 804; People v Morales, 127 AD2d 797; People v Scales, 121 AD2d 578). In addition, even if the defendant’s allegation that he did not refuse to be interviewed is true, the record clearly indicates that the court afforded the defendant an opportunity at sentencing to make any statement he wished which would become part of the pre-sentence report. Having failed to take advantage of this opportunity, we must conclude that the defendant waived his objection (see, People v Kryminski, 154 AD2d 549). Thompson, J. P., Miller, O’Brien, Santucci and Joy, JJ., concur.